Citation Nr: 0728359	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for the service-connected residuals of a fractured condoyle 
of the left mandible. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1961 
to January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision.  

In August 2006 the Board remanded the issue of an increased 
rating for the service-connected residuals, fractured 
condyle, left mandible to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development.  

The Board notes that in January 2004 the veteran asserted 
that his service-connected disability has impacted his 
employment in retail.  This matter is referred back to the RO 
for appropriate action.  
 
The appeal is being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran if further action 
is required.  



REMAND

The Board's review of the claims file shows that further RO 
action on the claim of increased rating for his service-
connected residuals of a fractured condyle of the left 
mandible is required.  

The Board notes that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  Id.  
Because the RO did not comply with the directives of the 
Board's prior remand in this appeal, another remand is 
warranted.  

The August 2006 remand directed the RO to schedule a VA 
examination in order to determine the current severity of the 
veteran's service-connected jaw disability.  However, the VA 
examiner did not specify the range of motion for the inter-
incisal movement (in millimeters) and the range of motion of 
the lateral excursion movement (in millimeters).  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The veteran should be scheduled for 
another VA examination in order to 
determine the nature and severity of the 
service-connected residuals of a 
fractured condyle of the left mandible.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

The VA examiner should specify the range 
of motion for the inter-incisal movement 
(in millimeters) and the range of motion 
of the lateral excursion movement (in 
millimeters).  

The VA examiner should also include any 
increased functional loss due to painful 
use, weakness, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of increased rating should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no further action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



